DATE 5/7/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      5/7/2015 11:33:44 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk
From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2015-00901

VOLUME                       PAGE                       OR          IMAGE # 64910158

DUE 6/5/2015                                          ATTORNEY 24056231

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             4/6/2015

MOTION FOR NEW TRIAL DATE FILED N/A

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         5/5/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 60
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/ MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D         ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAY 07, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    1

CASE NUM: 201500901__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: ENFORCE FOREIGN JUDGMENT          CASE STATUS: READY DOCKET
STYLE: CEDAR HILL INC                     VS UNIVERSAL PACKAGING INC
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY   ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0001 DEF 24070221 WYLIE, JOHN C                       MARTIN, JARRO
_     00001-0001 PLT 24069303 CEDAR HILL INC                      ANDREWS, WILL




==> (2) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.   3=ACT.ENTRY    4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD      9=PTY. ADDR.   10=REFRESH    11=HELP